DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/6/22 have been fully considered but they are not persuasive. The Applicant argues that since they fixed the antecedent basis problem of claim 15, that the claims are now allowable.  The Examiner respectfully disagrees.  Claim 15 used unclear language that had no antecedent basis and previously depended from claim 12 and not from claims 13-14.  Therefore, the new language and combination of the references was not previously searched.   It is further noted that newly amended claim 1 was never searched using the combination of claims 1 and claims 13-15.  Claims 13-15 depended from claim 12 and not claim 1.
Upon an updated search of the newly amended claims, it was found that the updated limitations read on the previously cited Goedeke reference.    Please see the rejections below.  It is noted that the insulated portion of Goedeke provides insulation in both the direction perpendicular to the longitudinal direction and parallel to the longitudinal direction.  
Since claim 15 has been cancelled, the 112 rejections have been withdrawn.
Claim 11 is allowable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goedeke et al. (U.S. Pat. 2018/0161577 hereinafter “Goedeke”).
Regarding claim 1, Goedeke discloses a manufacturing method for a multielectrode system, comprising: providing several conductors, which are electrically conductive in their longitudinal direction (e.g. ¶¶73-74), bundling the conductors at a proximal portion of the multielectrode system by means of a sheath surrounding the conductors at least partially to form a conductor bundle configured to be used as a lead of the multielectrode system (e.g. ¶¶ 118, 727), and providing several ring electrodes each surrounding at least partially one of the conductors at a distal portion of the multielectrode system (e.g. ¶699) and electrically connecting the ring electrodes and the conductors to form a multielectrode array of the multielectrode system, wherein the multielectrode array is configured to be in a longitudinally extended or in a transversally expanded configuration (e.g. Abstract; ¶61); wherein at least one of the several conductors is an insulated conductor, which is electrically insulated in a direction perpendicular to its longitudinal direction (e.g. ¶701); wherein at least one of the several conductors is a strand of several wires or a bundle of several strands comprising several wires (e.g. ¶445); wherein at least one of the wires or one of the stands is electrically insulated in a direction perpendicular to its longitudinal direction (e.g. ¶701).
Regarding claim 2, Goedeke further discloses wherein the transversally expanded configuration is a spherically or a conically expanded configuration (e.g. see Figs. 22A-22M).
Regarding claim 3, Goedeke further discloses wherein the transversally expanded configuration is a rest position of the multielectrode array, which is changeable into the longitudinally extended configuration by inserting the multielectrode array into a sleeve or a catheter (e.g. see Figs. 22A-22M).
Regarding claim 4, Goedeke further discloses further comprising: providing a tube extending within the conductor bundle (e.g. ¶196), providing a guidewire extending within the tube and the multielectrode array (e.g. ¶196), and attaching the guidewire to a distal tip portion of the multielectrode system so that a pulling of the guidewire leads to a change of the multielectrode array from the longitudinally extended to the transversally expanded configuration (e.g. Figs. 31a-c, 37j; ¶¶361, 872).
Regarding claim 5, Goedeke further discloses wherein the conductors comprise a shape memory alloy configured to be in the longitudinally extended and the transversally expanded configuration (e.g. ¶¶ 72, 117, 466).
Regarding claim 6, Goedeke further discloses wherein the conductors are coated with a thermally shaped polymer configured to be in the longitudinally extended and the transversally expanded configuration (e.g. ¶739).
Regarding claim 7, Goedeke further discloses wherein the transversally expanded configuration of the multielectrode array is a partially open configuration comprising accessible slits between adjacent conductors (e.g. see Figs. 22a-d).
Regarding claim 8, Goedeke further discloses wherein the bundling is a heating of the sheath, which is a heat shrink (e.g. ¶¶ 191, 220, 856).
Regarding claim 9, Goedeke further discloses further comprising: providing the sheath around the conductors also in the distal portion of the multielectrode system (e.g. ¶739), and partially removing the sheath to expose at least a ring electrode portion of one of the ring electrodes (e.g. ¶739).
Regarding claim 10, Goedeke further discloses further comprising: providing at least one conductor and one ring electrode in the distal portion of the multielectrode system at least partially with a sub-sheath (e.g. ¶739), and partially removing the sub-sheath to expose at least a ring electrode portion of the ring electrode (e.g. ¶739).
Regarding claim 12, Goedeke discloses a multielectrode system, comprising: several conductors, which are electrically conductive in their longitudinal direction (e.g. ¶¶73-74), a sheath surrounding the conductors at least partially to form a conductor bundle configured as a lead of the multielectrode system (e.g. ¶¶ 118, 727), and several ring electrodes each surrounding one of the conductors at a distal portion of the multielectrode system at least partially, wherein the ring electrodes are electrically connected to the conductors to form a multielectrode array (A) of the multielectrode system (e.g. ¶699), and wherein the multielectrode array is configured to be in a longitudinally extended or in a transversally expanded configuration (e.g. Abstract; ¶61); wherein at least one of the several conductors is an insulated conductor, which is electrically insulated in a direction perpendicular to its longitudinal direction (e.g. ¶701); wherein at least one of the several conductors is a strand of several wires or a bundle of several strands comprising several wires (e.g. ¶445); wherein at least one of the wires or one of the stands is electrically insulated in a direction perpendicular to its longitudinal direction (e.g. ¶701).
Regarding claim 16, Goedeke further discloses wherein the strand and/or the bundle comprises a sub-guidewire (e.g. 845).
Regarding claim 17, Goedeke further discloses wherein at least one of the several conductors is a wire (e.g. ¶445).
Regarding claim 18, Goedeke further discloses wherein a diameter of the multielectrode system is in a range between 0.5 and 2.5 mm and the multielectrode system comprises between 2 and 150 ring electrodes (e.g. ¶740; see Fig. 22E).
Regarding claim 19, Goedeke further discloses that incorporated in a multielectrode unit further comprising a pulse generator (e.g. 104) configured to control the multielectrode system (e.g. ¶445).
Regarding claim 20, Goedeke further discloses that it is used for applications within the fields of neuro modulation, electrophysiology or cardiac rhythm management (e.g. ¶47).
Allowable Subject Matter
Claims 11 is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792